Title: From George Washington to Brigadier General John Stark, 29 August 1778
From: Washington, George
To: Stark, John


          
            Sir
            Head Quarters White plains 29th Augt 1778.
          
          I have duly recd yours of the 13th 18th 19th and 21st instants to which I shall reply
            in course. I have desired the pay Master General to
            appoint a deputy at Albany and to supply him with the proper Sums to pay the troops to
            the Northward. I have it not in my power to make you any extra allowance for your
            expences, an application upon that head must be made to Congress. If Capt. McKeens
            Company of Rangers is raised for a limited time to answer any good purpose, I have no
            objection to their being taken into continental pay, but if they are intended to be a
            permanent Corps, and to act in one particular district, I have the same objection to
            them, that I have to all Corps raised for local purposes, and cannot give my sanction to
            them, if they are upon such terms—I will desire Genl Knox to order some 2. 3 and 4 pound
            shot to be sent to Albany—The application for Cloathing for Colo. Whitcombs Rangers
            should have been made to the Cloathier General. I have not seen Lt Mott, who you say is
            sent down for the Cloaths, but when he arrives I will direct him in what manner to make
            the application in a proper manner.
          The appointment of a deputy Commissary in the room of Mr Winship lays intirely with the
            Commy General. He has been informed of  Mr Winships intended
            resignation, and will no doubt take care to appoint another.
          I shall lay yours of the 21st respecting the Deputy Qr Mr at Albany before the Qr Mr
            Gen. and shall desire him to make enquiry into so extraordinary a conduct as you
              represent. I am &c.
        